Exhibit 10.2

NEOPHARM, INC.
2006 EQUITY INCENTIVE PLAN

Introduction.   NeoPharm, Inc., a Delaware corporation (the “Company”), hereby
establishes the NeoPharm, Inc. 2006 Equity Incentive Plan (the “Plan”),
effective on the Effective Date (as defined below).

1.      Purpose.

The purpose of the Plan is to advance the interests of the Company and enable
the Company to attract and retain officers, directors, employees and
consultants. The Plan will also encourage and facilitate the acquisition of a
larger personal financial interest in the Company by those officers, directors,
employees and consultants upon whose judgment and efforts the Company is largely
dependent on for the successful conduct of its operations. An additional purpose
of the Plan is to provide a means by which officers, directors, employees and
consultants of the Company and its Subsidiaries can acquire and maintain Stock
ownership, thereby strengthening their commitment to the success of the Company
and their desire to remain associated with the Company and its Subsidiaries. It
is anticipated that the acquisition of such financial interest and Stock
ownership will stimulate the efforts of such officers, directors, employees and
consultants on behalf of the Company, strengthen their desire to continue in the
service of the Company and encourage shareholder and entrepreneurial
perspectives through Stock ownership.

2.      Definitions.

As used in the Plan, terms defined parenthetically immediately after their use
shall have the respective meanings provided by such definitions and the terms
set forth below shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

(a)    “Administrator” means a Committee of the Board appointed pursuant to
Section 4 of the Plan.

(b)    “Award” means Options, shares of Restricted Stock, performance units,
performance shares, SARs, or stock bonuses granted under the Plan.

(c)    “Award Agreement” has the meaning specified in Section 4(c)(vi).

(d)    “Board” means the Board of Directors of the Company.

(e)    “Cause” means conviction of the Grantee of a felony; the material
violation by the Grantee of written policies of the Company or a Subsidiary; the
gross and habitual negligence by the Grantee in the performance of the Grantee’s
duties to the Company or its Subsidiaries; or the willful and intentional action
or omission to act in connection with the Grantee’s duties to the Company or a
Subsidiary resulting, in the opinion of the Administrator, in injury of a
material nature to the Company or a Subsidiary.

(f)     “Change of Control” means any of the following:

(i)     the acquisition or holding by any person, entity or “group” within the
meaning of Section 13(d)(3) or 14(d)(2) of the 1934 Act (other than by the
Company or any of its Subsidiaries or any employee benefit plan of the Company
or its Subsidiaries) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of 30% or more of either the then-outstanding
Stock or the combined voting power of the Company’s then-outstanding voting
securities entitled to vote generally in the election of directors (“Voting
Power”); except that no such person, entity or group shall be deemed to own
beneficially: 

 

1

--------------------------------------------------------------------------------


 

(A) any securities held by the Company or a Subsidiary or any employee benefit
plan (or any related trust) of the Company or a Subsidiary; (B) any securities
acquired pursuant to a benefit plan of the Company or a Subsidiary; (C) any
securities issuable pursuant to an option, warrant or right owned by such
person, entity or group as of the close of business on the business day
immediately preceding the Effective Date; (D) any security that would otherwise
be beneficially owned by such person, entity or group as of the close of
business on the business day immediately preceding the Effective Date; and
(E) any securities issued in connection with a stock split, stock dividend or
similar recapitalization or reorganization with respect to shares covered by the
foregoing exceptions; or

(ii)    individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board’’) cease for any reason to constitute at least a majority of
the Board; provided that any individual who becomes a director after the
Effective Date whose election or nomination for election by the Company’s
stockholders was approved by at least a majority of the Incumbent Board (other
than an election or nomination of an individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the directors of the Company (as such terms are used in
Rule 14a-11 under the 1934 Act)) shall be deemed to be members of the Incumbent
Board; or

(iii)   approval by the stockholders of the Company of (A) a merger,
reorganization or consolidation with respect to which persons who were the
respective beneficial owners of the Stock and Voting Power of the Company
immediately before such merger, reorganization or consolidation do not,
immediately thereafter, beneficially own, directly or indirectly, more than 60%,
respectively, of the then-outstanding common shares and the Voting Power of the
corporation resulting from such merger, reorganization or consolidation, (B) a
liquidation or dissolution of the Company or (C) the sale or other disposition
of all or substantially all of the assets of the Company; provided, however,
that for the purposes of this Section the votes of all Section 16 Persons shall
be disregarded in determining whether stockholder approval has been obtained.

Notwithstanding the foregoing, a Change of Control shall be deemed not to have
occurred with respect to any Section 16 Person if such Section 16 Person is, by
agreement (written or otherwise), a participant on such Section 16 Person’s own
behalf in a transaction which causes the Change of Control to occur.

(g)    “Change of Control Value” means the Fair Market Value of a share of Stock
on the date of a Change of Control.

(h)    “Code” means the Internal Revenue Code of 1986, as amended, and
regulations and rulings thereunder. References to a particular section of the
Code shall include references to successor provisions.

(i)     “Committee” means a committee of the Board appointed pursuant to
Section 4(a).

(j)     “Company” has the meaning set forth in the introductory paragraph.

(k)    “Consultant” means any person who is engaged by the Company or any
Subsidiary to render consulting or advisory services and is compensated for such
services, and any director of the Company or any Subsidiary whether compensated
for such services or not.

(l)     “Continuous Status as an Employee or Consultant” means that the
employment or consulting relationship (including service as a Director) is not
interrupted or terminated by the individual, the Company, or the Subsidiary.
Continuous Status as an Employee or Consultant shall not be considered
interrupted in the case of: (i) any leave of absence approved by the Company,
including sick leave, military leave, or any other personal leave; provided,
however, that for purposes of Incentive Stock

 

2

--------------------------------------------------------------------------------


 

Options, no such leave may exceed ninety (90) days, unless re-employment upon
the expiration of such leave is guaranteed by contract (including certain
Company policies) or statute; provided, further, that on the ninety-first (91st)
day of any such leave (where re-employment is not guaranteed by contract or
statute) the Grantee’s Incentive Stock Option shall automatically convert to a
Nonstatutory Stock Option, or (ii) transfers between locations of the Company or
between the Company, its Subsidiaries or its successor.

(m)   “Director” means any person who is a member of the Board of Directors of
the Company.

(n)    “Disability” means, for purposes of the exercise of an Incentive Stock
Option after termination of employment, a disability within the meaning of
Section 22(e)(3) of the Code, and for all other purposes, a mental or physical
condition which, in the opinion of the Administrator renders a Grantee unable or
incompetent to carry out the job responsibilities which such Grantee held or the
tasks to which such Grantee was assigned at the time the disability was
incurred. and which is expected to be permanent or for an indefinite duration
exceeding one year.

(o)    “Effective Date” means the date of adoption of this Plan by the Board;
provided, that if the stockholders of the Company do not approve the Plan within
twelve (12) months of Board’s adoption of the Plan, then the Plan, and any
Awards made pursuant to the Plan, shall be null and void, and there shall be no
Effective Date;

(p)    “Employee” means any person, including officers and Directors, employed
by the Company or any Subsidiary.

(q)    “Fair Market Value” means, as of any applicable date:

            (i)  if the Stock is listed for trading on any stock exchange
(including for this purpose the Nasdaq National Market), the mean between the
lowest and highest reported sale prices of the Stock on the date in question on
the principal exchange on which the Stock is then listed or admitted for
trading. If no reported sale of Stock takes place on the date in question on the
principal exchange, then the reported closing sale price of the Stock on such
date on the principal exchange shall be determinative of Fair Market Value;
provided, however, that the Administrator may establish the Fair Market Value in
such other manner as may be reasonably determined in good faith by the
Administrator based on the reported sale prices of the Stock on such stock
exchange.

           (ii)  if the Stock is not at the time listed or admitted to trading
on a stock exchange (including the Nasdaq National Market), the Fair Market
Value shall be the mean between the closing reported sale price of the Stock on
the date in question in the over-the-counter market.

          (iii)  in the absence of an established market for the Stock, the Fair
Market Value thereof shall be determined in good faith by the Committee.

          (iv)  in all events, Fair Market Value shall be determined without
regard to any restrictions (other than restrictions which, by their terms, will
never lapse).

(r)     “Grant Date” means the date on which an Award shall be duly granted, as
determined in accordance with Section 6(a)(i).

(s)    “Grantee” means an individual who has been granted an Award.

(t)     “Incentive Stock Option” or “ISO” means an Option intended to qualify as
an incentive stock option within the meaning of Section 422 of the Code.

(u)    “including” or “includes” means “including, without limitation,” or
“includes, without limitation,” respectively.

 

3

--------------------------------------------------------------------------------


 

(v)    “Measuring Period” has the meaning specified in Section 6(e)(i)(A).

(w)   “Minimum Consideration” means $.0002145 per share of Stock or such other
amount that is from time to time considered to be capital for purposes of
Section 154 of the Delaware General Corporation Law.

(x)     “1934 Act” means the Securities Exchange Act of 1934. References to a
particular section of, or rule under, the 1934 Act shall include references to
successor provisions.

(y)    “Nonstatutory Stock Option” means an Option which does not or is not
intended to qualify as an Incentive Stock Option.

(z)     “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder. “Named Executive Officer” has the meaning specified in
Section 4(b).

(aa)  “Option” means a stock option granted pursuant to the Plan.

(bb)  “Option Price” means the per share purchase price of Stock subject to an
Option.

(cc)  “Performance Goals” has the meaning specified in Section 6(e)(i)(B).

(dd)  “Performance Percentage” has the meaning specified in Section 6(e)(i)(C).

(ee)  “Plan” has the meaning set forth in the introductory paragraph.

(ff)    “Retirement” means a termination of employment with the Company and its
Subsidiaries other than for Cause at any time after attaining age 65.

(gg)  “Restricted Stock” means shares of Stock acquired pursuant to a grant of a
Stock Purchase Right under Section 6(d) below.

(hh)  “SAR” means Awards representing stock appreciation rights which constitute
the conditional right of the holder to receive, in cash and/or shares of Stock,
as determined by the Administrator in its sole discretion, an amount equal to
the Fair Market Value of a share of Stock on the applicable exercise or
designated settlement date minus a specified base price.

(ii)    “SEC” means the Securities and Exchange Commission.

(jj)    “Section 16 Person” means a person, whether or not a Grantee, who is
subject to potential liability under Section 16(b) of the 1934 Act with respect
to transactions involving equity securities of the Company.

(kk)  “Stand-Alone SAR” means an SAR that is not granted in conjunction with an
Option.

(ll)    “Stock” means the common stock, $.0002145 par value, of the Company.

(mm)      “Stock Purchase Right” means the right to purchase Stock pursuant to
Section 6(d) below.

(nn)  “Subsidiary” means, for purposes of grants of Incentive Stock Options, a
corporation as defined in Section 424(f) of the Code (with the Company being
treated as the employer corporation for purposes of this definition) and, for
all other purposes, a corporation with respect to which the Company owns,
directly or indirectly, 25% or more of the then-outstanding common shares.

(oo)  “Tandem SAR” means a SAR that is awarded in conjunction with an Option.

(pp)  “10% Owner” means a person who owns stock (including stock treated as
owned under Section 424(d) of the Code) possessing more than 10% of the total
combined voting power of all classes of stock of the Company.

 

4

--------------------------------------------------------------------------------


 

3.      Scope of the Plan.

(a)    Subject to Section 24, an aggregate of 1,000,000 shares of Stock are
hereby made available and are reserved for delivery on account of the grant and
exercise of Awards (including Restricted Stock) and the payment of benefits in
connection with Awards under the Plan. Such shares may be treasury shares or
newly-issued shares, as may be determined from time to time by the Board or the
Administrator.

(b)    Subject to Section 3(a) (as to the maximum number of shares of Stock
available for delivery in connection with Awards), up to an aggregate of 500,000
shares of Restricted Stock and bonus shares of Stock may be granted under the
Plan.

(c)    If and to the extent an Award shall expire or terminate for any reason
without having been exercised in full or shall be forfeited, without, in either
case, the Grantee having enjoyed any of the benefits of stock ownership (other
than dividends that are likewise forfeited or voting rights), the shares of
Stock (including Restricted Stock) associated with such Award shall become
available for other Awards. To the extent that the benefit in connection with an
Award is paid in cash, there shall be deducted from the share limit provided in
Section 3(a) a number of shares equal to the amount of the cash paid divided by
the Fair Market Value of a share of Stock on the date of such payment.

4.      Administration.

(a)    The Plan shall be administered by a committee (the “Committee”)
designated by the Board of Directors of the Company (the “Board”), which shall
appoint and remove members of the Committee in its discretion subject only to
the requirements set forth herein or in the charter of the Committee. The
Committee shall consist of two or more members of the Board who are
“non-employee directors” within the meaning of Rule 16b-3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and, if deemed appropriate
by the Board, are “outside directors” within the meaning of Section 162(m) of
the Code.

(b)    Except to the extent prohibited by applicable law or the applicable
rules of a stock exchange (including for this purpose rules promulgated by
Nasdaq), the Committee may allocate all or any portion of its responsibilities
and powers to any one or more of its members and may delegate all or any part of
its responsibilities and powers to any person or persons selected by it. Any
such allocation or delegation may be revoked or modified by the Committee at any
time, but such revocation or modification shall not invalidate any prior actions
of the Committee’s delegate or delegates that were consistent with the terms of
the Plan. Notwithstanding any other provision of this Section 4(b), unless the
Board determines otherwise, the Committee shall not allocate any portion of its
responsibilities and powers to any other person or persons with respect to
grants to (i) any Officer, Director or 10% Owner of any class of the Company’s
equity securities that are registered pursuant to Section 12 of the Exchange
Act, as more fully described under Section 16 of the Exchange Act or (ii) the
Chief Executive Officer of the Company (or person acting in such capacity) or
any of the four highest compensated officers of the Company other than the Chief
Executive Officer or any person who is otherwise one of the group of “covered
employees,” as defined in the Treasury Regulations promulgated under Code
Section 162(m) (each person described in clause (ii) a “Named Executive
Officer”).

(c)    Subject to the provisions of the Plan, including, but not limited to,
Section 25 hereof, and the specific duties delegated by the Board to the
Committee, and subject to the requirements of applicable law and the approval of
any relevant authorities, including the approval, if required, of any stock
exchange (including for this purpose the Nasdaq National Market) upon which the
Stock is listed, the Administrator shall have full and final authority and sole
discretion, as follows:

            (i)  to grant Awards and determine the Grant Date and term thereof;

 

5

--------------------------------------------------------------------------------


 

           (ii)  to determine (A) when and to whom Awards may be granted,
(B) the terms and conditions applicable to each Award, including the Option
Price of an Option, whether an Option shall qualify as an Incentive Stock
Option, the terms and conditions applicable to each SAR, including whether a SAR
shall be a Stand-Alone SAR or a Tandem SAR, the terms and conditions applicable
to Restricted Stock, and the benefit payable under any performance unit or
performance share, and (C) whether or not specific Awards shall be identified
with other specific Awards, and if so whether they shall be exercisable
cumulatively with, or alternatively to, such other specific Awards;

          (iii)  to determine the amount, if any, that a Grantee shall pay for
shares of Restricted Stock, whether to permit or require the payment of cash
dividends thereon to be deferred and the terms related thereto, when Restricted
Stock (including Restricted Stock acquired upon the exercise of an Option) shall
be forfeited and whether such shares shall be held in escrow;

          (iv)  to interpret the Plan and to make all determinations necessary
or advisable for the administration of the Plan;

           (v)  to prescribe, amend, and rescind rules relating to the Plan,
including rules with respect to the exercisability and nonforfeitability of
Awards upon the termination of employment or consulting services (including
service as a Director) of a Grantee;

          (vi)  to determine the terms and provisions and any restrictions or
conditions (including, but not limited to, specifying such performance criteria,
Measuring Period, and other terms and conditions consistent with the Plan as the
Administrator deems appropriate) and imposing restrictions with respect to Stock
acquired upon exercise of an Award, which restrictions may continue beyond the
Grantee’s termination of employment) of the written agreements by which all
Awards shall be evidenced (“Award Agreements”) which need not be identical and,
with the consent of the Grantee, to modify any such Award Agreement at any time;

         (vii)  to cancel, with the consent of the Grantee, outstanding Awards
under this or prior plans of the Company and to grant new Awards in substitution
therefor, but subject, in any such case, to the limitation of Section 25;

        (viii)  to authorize foreign Subsidiaries to adopt plans as provided in
Section 15;

          (ix)  to accelerate the exercisability (including exercisability
within a period of less than one year after the Grant Date) of, and to
accelerate or waive any or all of the restrictions and conditions applicable to,
any Award or any group of Awards for any reason and at any time, including in
connection with a termination of employment or service as a Consultant
(including service as a Director) (other than for Cause);

           (x)  subject to Section 6(a)(ii) and 6(c)(ii), to extend the time
during which any Award or group of Awards may be exercised;

          (xi)  to make such adjustments or modifications to Awards of Grantees
working outside the United States as are necessary and advisable to fulfill the
purposes of the Plan;

         (xii)  to amend Award Agreements with the consent of the Grantee;
provided that the consent of the Grantee shall not be required for any amendment
of the Plans or any Award Agreement which (A) does not adversely affect the
rights of the Grantee, or (B) is necessary or advisable (as determined by the
Administrator) to carry out the purpose of the Award as a result of any new or
change in existing applicable law, regulation, ruling or judicial decision
(including, but not limited to, Code Section 409A); provided that any such
change shall be applicable only to Awards which have not been exercised;

 

6

--------------------------------------------------------------------------------


 

        (xiii)  to take any action at any time before the exercise of an Option
(whether or not an Incentive Stock Option), without the consent of the Grantee,
to prevent such Option from being treated as an Incentive Stock Option;

        (xiv)  to impose such additional conditions, restrictions, and
limitations upon the grant, exercise or retention of Awards as the Administrator
may, before or concurrently with the grant thereof, deem appropriate, including
requiring simultaneous exercise or related identified Awards, and limiting the
percentage of Awards which may from time to time be exercised by a Grantee;

         (xv)  to certify in writing before the payment of any performance based
Awards (except for a payment that is attributable solely to the increase in the
price of the Stock of the Company) that the underlying performance goals and any
other material terms have been satisfied;

        (xvi)  subject to Section 6(b) hereof, to permit an Employee, Director
or Consultant to elect, prior to earning compensation, to acquire Options
pursuant to Section 6(b) of the Plan in lieu of receiving such compensation,
determine the terms and conditions of such Options and determine the value of
such Options on the Grant Date in accordance with Section 6(b) of the Plan:

       (xvii)  to specify the manner of designating a beneficiary to exercise
Awards after the Grantee’s death or transferring an Option (other than an
Incentive Stock Option), SAR, performance unit or performance share to a
revocable inter vivos trust;

      (xviii)  to approve the manner of payment and determine the terms related
thereto by a Grantee in connection with an Award, including use of Restricted
Stock to pay the Option Price, deferral of the payment or guarantee of the
payment by the Company pursuant to Section 10 and elective share withholding
pursuant to Section 13;

         (xix)  to prohibit a Grantee from making an election under
Section 83(b) of the Code in accordance with Section 11;

          (xx)  to require a written investment representation by a Grantee as
provided in Section 17;

         (xxi)  to make equitable adjustment of Awards as provided in
Section 24;

        (xxii)  to take any other action with respect to any matters relating to
the Plan  which the Administrator believes are necessary or advisable and, in
any case, are not in violation of any applicable law or any provision of the
Plan.

The determination of the Administrator on all matters relating to the Plan or
any Award Agreement shall be conclusive and final. No member of the
Administrator shall be liable for any action or determination made in good faith
with respect to the Plan or any Award.

5.      Eligibility.

Awards may be granted to Officers, Employees, Directors and Consultants with the
restriction, however, that any Option which is to be an Incentive Stock Option,
or any SAR which is granted in tandem with an Incentive Stock Option, may only
be granted to an Employee. In selecting the individuals to whom Awards may be
granted, as well as in determining the number of shares of Stock subject to, and
the other terms and conditions applicable to, each Award, the Administrator
shall take into consideration such factors as it deems relevant in promoting the
purposes of the Plan.

 

7

--------------------------------------------------------------------------------


 

6.      Conditions to Grants.

(a)    General Conditions.

            (i)  The Grant Date of an Award shall be the date on which the
Administrator grants the Award or such later date as specified in advance by the
Administrator.

           (ii)  The term of each Award (subject to Section 6(c)(ii) with
respect to Incentive Stock Options) shall be a period of not more than 10 years
from the Grant Date, and shall be subject to earlier termination as herein
provided.

          (iii)  A Grantee may, if otherwise eligible, be granted additional
Awards in any combination.

          (iv)  The terms and conditions of each Award shall be governed by and
in compliance with the provisions of this Plan. To the extent not set forth in
the Plan, the terms and conditions of each Award shall be set forth in an Award
Agreement.

(b)    Grant of Options and Option Price.   No later than the Grant Date of any
Option, the Administrator shall determine the Option Price of such Option;
provided, however, that the Administrator may elect to determine the Option
Price as of the date the Grantee is hired or promoted (or similar event), if the
Grant Date occurs not more than 90 days after the date of hiring, promotion or
other event. The Option Price of an Option (other than an Incentive Stock
Option) shall not be less than 85% of the Fair Market Value of the Stock on the
Grant Date. The Award Agreement may provide that the Option shall be exercisable
for Restricted Stock or that it will be awarded in tandem with a SAR.

If and to the extent deemed necessary by the Administrator with respect to a
Nonqualified Stock Option grant to a Named Executive Officer, the price to be
paid for each share of Stock upon exercise of the Option shall in no event be
less than 100% of the Fair Market Value of a share of Stock on the date the
Option is granted, unless the exercisability of the Option with respect to
shares of Stock for which the Option price is less than such amount is subject
to performance goals set forth in Section 6(e)(i)(B) that enable such Option to
qualify as “performance-based compensation” under Treasury Regulations
promulgated under Section 162(m) of the Code.

The Administrator may, in its discretion, permit an Employee, Director or
Consultant eligible to receive Awards under Section 5 of the Plan to elect,
prior to earning compensation, to be granted an Option or Options under the Plan
in lieu of receiving such compensation. Subject to the express terms of the
Plan, such Options shall have such terms and conditions as the Administrator in
its discretion specifies; provided that, in the judgment of the Administrator,
the value of such options on the Grant Date equals the amount of compensation
foregone by such Employee, Director or Consultant; and provided, further, that
except to the extent such condition may be waived by the securities law counsel
to the Company, a Section 16 Person must irrevocably elect to forego such
compensation and acquire such Option at least six months prior to the Grant Date
of such Option.

(c)    Grant of Incentive Stock Options.   At the time of the grant of any
Option, the Administrator may designate that such Option shall be made subject
to additional restrictions to permit it to qualify as an “Incentive Stock
Option” under the requirements of Section 422 of the Code. Any Option designated
as an Incentive Stock Option:

            (i)  shall have an Option Price of not less than 100% of the Fair
Market Value of the Stock on the Grant Date except, however, that the Option
Price shall not be less than 110% of the Fair Market Value of the Stock on the
Grant Date if granted to a 10% Owner.

           (ii)  shall be for a period of not more than 10 years from the Grant
Date, or, in the case of an Incentive Stock Option granted to a 10% Owner, 5
years from the Grant Date, and, in either

 

8

--------------------------------------------------------------------------------


 

case, shall be subject to earlier termination as provided herein or in the
applicable Award Agreement;

          (iii)  shall not have an aggregate Fair Market Value (determined for
each Incentive Stock Option at its Grant Date) of Stock with respect to which
Incentive Stock Options are exercisable for the first time by such Grantee
during any calendar year (under the Plan and any other employee stock option
plan of the Grantee’s employer or any parent or Subsidiary thereof (“Other
Plans”)), determined in accordance with the provisions of Section 422 of the
Code, which exceeds $100,000 (the “$100,000 Limit”);

          (iv)  shall, if the aggregate Fair Market Value of Stock (determined
on the Grant Date) with respect to the portion of such grant which is
exercisable for the first time during any calendar year (“Current Grant”) and
all Incentive Stock Options previously granted under the Plan and any Other
Plans which are exercisable for the first time during a calendar year (“Prior
Grants”) would exceed the $100,000 Limit, be exercisable as follows:

(A)   the portion of the Current Grant which would, when added to any Prior
Grants, be exercisable with respect to Stock which would have an aggregate Fair
Market Value (determined as of the respective Grant Date for such options) in
excess of the $100,000 Limit shall, notwithstanding the terms of the Current
Grant, be exercisable for the first time by the Grantee in the first subsequent
calendar year or years in which it could be exercisable for the first time by
the Grantee when added to all Prior Grants without exceeding the $100,000 Limit;
and

(B)   if, viewed as of the date of the Current Grant, any portion of a Current
Grant could not be exercised under the preceding provisions of this
Section 6(c)(iv) during any calendar year commencing with the calendar year in
which it is first exercisable through and including the last calendar year in
which it may by its terms be exercised, such portion of the Current Grant shall
not be an Incentive Stock Option, but shall be exercisable as a Nonstatutory
Stock Option at such date or dates as are provided in the Current Grant;

           (v)  shall be granted within 10 years from the earlier of the date
the Plan is adopted or the date the Plan is approved by the stockholders of the
Company;

          (vi)  shall require the Grantee to notify the Administrator of any
disposition of any Stock issued pursuant to the exercise of the Incentive Stock
Option under the circumstances described in Section 421(b) of the Code (relating
to certain disqualifying dispositions), within ten (10) days of such
disposition;

         (vii)  shall by its terms not be assignable or transferable other than
by will or the laws of descent and distribution and may be exercised, during the
Grantee’s lifetime, only by the Grantee; provided, however, that the Grantee
may, to the extent provided in the Plan in any manner specified by the
Administrator, designate in writing a beneficiary to exercise his Incentive
Stock Option after the Grantee’s death; and

Notwithstanding the foregoing and Section 4(c)(vi), the Administrator may,
without the consent of the Grantee, at any time before the exercise of an Option
(whether or not an Incentive Stock Option), take any action necessary to prevent
such option from being treated as an Incentive Stock Option. Any Option not
specifically identified as an Incentive Stock Option, or failing to qualify as
an Incentive Stock Option, shall be a Nonstatutory Stock Option.

(d)    Grant of Restricted Stock.

            (i)  The Administrator may grant shares of Restricted Stock to any
individual eligible under Section 5 to receive Awards.

 

9

--------------------------------------------------------------------------------


 

           (ii)  The Administrator shall determine the amount, if any, that a
Grantee shall pay for shares of Restricted Stock, subject to the following
sentence. Except with respect to shares of Restricted Stock that are treasury
shares, for which no payment need be required, the Administrator shall require
the Grantee to pay at least the Minimum Consideration for each share of
Restricted Stock granted to such Grantee. Such payment shall be made in full by
the Grantee before the delivery of the shares and in any event no later than 10
days after the Grant Date for such shares of Restricted Stock. In the discretion
of the Administrator, and to the extent permitted by law, payment may also be
made in accordance with Section 10.

          (iii)  The Administrator may, but need not, provide that all or any
portion of a Grantee’s Award of Restricted Stock, or Restricted Stock acquired
upon exercise of an Option, shall be forfeited:

(A)   except as otherwise specified in the Award Agreement, upon the Grantee’s
termination of Continuous Status as an Employee or Consultant for reasons other
than death, Disability or any other reason specified in the Award Agreement
within a specified time period after the Grant Date, or

(B)   if the Company or the Grantee does not achieve specified performance goals
(if any) within a specified time period after the Grant Date and before the
Grantee’s termination of Continuous Status as an Employee or Consultant, or

(C)   upon failure to satisfy such other restrictions as the Administrator may
specify in the Award Agreement; provided that, subject to Section 4(c)(ix), in
no case shall such Award become nonforfeitable before the first anniversary of
the Grant Date.

          (iv)  If a share of Restricted Stock is forfeited, then if the Grantee
was required to pay for such share or acquired such Restricted Stock upon the
exercise of an Option, the Grantee shall be deemed to have resold such share of
Restricted Stock to the Company at a price equal to the lesser of (A) the amount
paid or, if the Restricted Stock was acquired on exercise of an Option, the
Option Price paid by the Grantee for such share of Restricted Stock, or (B) the
Fair Market Value of a share of Stock on the date of such forfeiture. The
Company shall pay to the Grantee the required amount as soon as is
administratively practical. Such share of Restricted Stock shall cease to be
outstanding, and shall no longer confer on the Grantee thereof any rights as a
stockholder of the Company, from and after the later of the date the event
causing the forfeiture occurred or the date of the Company’s tender of the
payment specified above, whether or not such tender is accepted by the Grantee.

           (v)  The Administrator may provide that any share of Restricted Stock
shall be held (together with a stock power executed in blank by the Grantee) in
escrow by the Secretary of the Company until such shares become nonforfeitable
or are forfeited. Any share of Restricted Stock shall bear an appropriate legend
specifying that such share is non-transferable and subject to the restrictions
set forth in the Plan and the Award Agreement. If any shares of Restricted Stock
become nonforfeitable, the Company shall cause certificates for such shares to
be issued or reissued without such legend.

(e)    Grant of Performance Units, Performance Shares and other Performance
Based Awards.

            (i)  Before the grant of any performance unit, performance share, or
other performance based Award, the Administrator shall:

(A)   condition the grant, exercise, vesting or settlement of performance units,
performance shares or other performance based Awards on the achievement of
specified performance goals in accordance with this Section 6, with the
performance period during

 

10

--------------------------------------------------------------------------------


 

which achievement of such performance goals may be measured (the “Measuring
Period”) being any period specified by the Administrator;

(B)   take any necessary action to assure that where a performance goal is
established in connection with an Award covered by this Section it must be
(1) objective, so that a third party having knowledge of the relevant facts
could determine whether the goal is met, (2) prescribed in writing by the
Administrator before the beginning of the applicable Measuring Period or at such
later date not later than 90 days after the commencement of the Measuring Period
when fulfillment is substantially uncertain and in any event before completion
of 25% of the Measuring Period, and (3) based on any one or more of the
following performance goals (“Performance Goals”) (which may be applied to an
individual, a Subsidiary, a business unit or division, or the Company and any
one or more of its Subsidiaries, business units or divisions as a group, as
determined by the Administrator):  (i) total stockholder return; (ii) the
achievement of a specified closing or average closing price of the Stock;
(iii) the price of a share of Common Stock or the absolute or percentage
increase in the closing or average closing price of the Stock; (iv) Fair Market
Value of the Company or any Subsidiary or shares of Common Stock or stock of any
Subsidiary, (v) the absolute or percentage increase in market share; (vi) one or
more of the following measures of the Company’s net income for the specified
Measuring Period determined in accordance with generally accepted accounting
principles as consistently applied by the Company: absolute net income (before
or after taxes) or operating income or a percentage or absolute dollar increase
in net income (before of after taxes) or operating income; earnings per share or
a percentage or absolute dollar increase in earnings per share; return on assets
employed, equity, capital or investment or a percentage or absolute dollar
increase in return on assets employed, equity, capital or investment; absolute
gross (or net or operating) margins or percentage increase in gross (or net or
operating) margins; absolute cash flow from operations or a percentage on
absolute dollar increase in cash flow; or the Company’s absolute gross revenues
or a percentage or absolute dollar increase in gross revenues for the specified
Measuring Period determined in accordance with generally accepted accounting
principles as consistently applied by the Company; and/or (vii) achievement of
advances in research; implementation or completion of projects or processes; new
product development; development of products to pre-clinical phase;
commencement, advancement or completion of clinical trials for a product; FDA or
other regulatory body approval for commercialization of products; commercial
launch of new products; the formation of joint ventures or collaborations;
increase in customer base; measures of customer satisfaction or economic value
added. The awards may be based on the Company’s performance alone, or the
Company’s performance may be measured against variously weighted published
benchmark indices, including, but not limited to, various stock market indices
with respect to the price of a share of Common Stock, that the Administrator
determines are representative of the Company’s peer group. If and to the extent
permitted for Awards intended to qualify as “performance-based” under
Section 162(m) of the Code, the Administrator may provide for the adjustment of
such performance goals to reflect changes in accounting methods, corporate
transactions (including, without limitation, dispositions and acquisitions) and
other similar types of events or circumstances occurring during the applicable
Measuring Period.

Each performance unit will have an initial value that is established by the
Administrator at the Grant Date. Each performance share shall have an initial
value equal to not less than Fair Market Value of a share of Stock on the Grant
Date.

 

11

--------------------------------------------------------------------------------


 

(C)   at the expiration of the applicable Measuring Period, determine the extent
to which the performance goals established pursuant to this Section are
achieved  and the extent to which each performance-based Award has been earned
(the “Performance Percentage”). The Administrator may not exercise its
discretion to enhance the value of an Award that is subject to performance-based
conditions imposed under this Section.

           (ii)  When granted, performance units or performance shares may, but
need not, be identified with shares of Stock subject to a specific Option or
specific shares of Restricted Stock of the Grantee granted under the Plan in a
number equal to or different from the number of the performance units or
performance shares so granted. If performance units or performance shares are
identified with shares of Stock subject to an Option or shares of Restricted
Stock, then unless otherwise provided in the applicable Award Agreement, the
Grantee’s associated performance units shall terminate upon (A) the expiration,
termination, forfeiture or cancellation of such Option or shares of Restricted
Stock, (B) the exercise of such Option or (C) the date such shares of Restricted
Stock become nonforfeitable.

(f)     Grant of Stock Appreciation Rights.

            (i)  SARS granted under the Plan will have such vesting and other
terms and conditions as the Administrator, acting in its discretion in
accordance with the Plan, may determine, either at the time the SAR is granted
or, if the holder’s rights are not adversely affected, at any subsequent time.
The Administrator may impose restrictions on the settlement of SARs, and/or make
or impose such other arrangements or conditions as it deems appropriate for the
deferral of income attributable to, the exercise of SARs granted under the Plan.

           (ii)  SARs may be awarded in conjunction with an Option Award
(“Tandem SARs”) or independent of any Option Award (“Stand-Alone SARs”). A
Tandem SAR may be awarded either at or after the time the related Option Award
is granted, provided that a Tandem SAR awarded in conjunction with an ISO may
only be awarded at the time the ISO is granted.

          (iii)  The base price per share of Stock covered by a SAR granted
under the Plan may not be less than the Fair Market Value of a share of Stock on
the Grant Date of the SAR, provided that, in the case of a Tandem SAR awarded in
conjunction with an Incentive Stock Option granted to a “10% Owner,” the base
price may not be less than 110% of the Fair Market Value of a share of Stock on
the Grant Date of the SAR.

          (iv)  Unless sooner terminated in accordance with its terms, a
Stand-Alone SAR will automatically expire on the tenth anniversary of the Grant
Date and a Tandem SAR will expire upon the expiration of the related Option.

           (v)  The Administrator may establish such exercisability and other
conditions applicable to a SAR following the Grantee’s termination of Continuous
Status as an Employee or Consultant as it deems appropriate on a grant-by-grant
basis.

(g)    Grant of Stock Bonuses.   The Administrator may grant shares of Stock as
a bonus to any individual eligible under Section 5 to receive Awards in such
amount and subject to such terms and conditions as the Administrator, in its
sole discretion, shall determine.

(h)    Reduction of Available Shares.   Upon the granting of an Award, but
subject to Section 3(c), the number of shares of Stock reserved for issuance
under the Plan shall be reduced by the number of shares of Stock subject to such
Award.

7.      Grantee’s Agreement to Serve.   Each Grantee who is granted an Award
shall, by executing such Grantee’s Award Agreement, agree that such Grantee will
remain in the employ of, or available as a consultant to, the Company or any of
its Subsidiaries for at least one year after the Grant Date. No

 

12

--------------------------------------------------------------------------------


 

obligation of the Company or any of its Subsidiaries as to the length of any
Grantee’s employment or consulting relationship shall be implied by the terms of
the Plan, any grant of an Award hereunder or any Award Agreement. The Company
and its Subsidiaries reserve the same rights to terminate employment or service
of any Grantee as existed before the Effective Date.

8.      Limited Transferability.   Subject to the terms of this Plan, the terms
of any applicable Award Agreement or the requirements of any applicable law,
each Award (other than Restricted Stock and stock bonuses) granted hereunder
shall not be assignable or transferable other than by will or the laws of
descent and distribution and may be exercised, during the Grantee’s lifetime,
only by the Grantee; provided, however, that the Administrator may, in its
discretion, authorize all or a portion of the Options (other than Incentive
Stock Options) granted to a Grantee to be on terms which permit, once such
Options have vested, transfer by such Grantee to:

(a)    the spouse, children or grandchildren of the Grantee (“Immediate Family
Members”);

(b)    a trust or trusts for the exclusive benefit of such Immediate Family
Members, or;

(c)    a partnership in which such Immediate Family Members are the only
partners, provided that:

            (i)  there may be no consideration for any such transfer;

           (ii)  the Award Agreement pursuant to which such Options are granted
expressly provides for transferability in a manner consistent with this
Section 8; and

          (iii)  subsequent transfers of transferred Options shall be prohibited
except those in accordance with Section 14(b). Following transfer, any such
Options shall continue to be subject to the same terms and conditions as were
applicable immediately prior to transfer, provided that for purposes of
Section 14(b) hereof the term “Grantee” shall be deemed to refer to the
transferee. The provisions of this Plan relating to the period of exercisability
and expiration of the Option shall continue to be applied with respect to the
original Optionee, and the Options shall be exercisable by the transferee only
to the extent, and for the periods, set forth in this Plan as to the original
Grantee.

9.      Exercise.

(a)    Exercise of Options. Subject to Section 4(c)(ix) and such terms and
conditions as the Administrator may impose in the Award Agreement, each Option
shall become exercisable with respect to 25% of the shares subject thereto on
each of the first four annual anniversaries of the Grant Date of such Option
unless the Administrator provides otherwise in the Award Agreement.

Each Option shall be exercised by delivery to the Company of written notice of
intent to purchase a specific number of shares of Stock subject to the Option,
which notice may be delivered electronically in accordance with procedures
established by the Administrator. The Option Price of any shares of Stock or
shares of Restricted Stock as to which an Option shall be exercised shall be
paid in full at the time of the exercise. Payment may, at the election of the
Grantee, be made in any one or any combination of the following:

            (i)  cash;

           (ii)  check;

          (iii)  surrender of other shares of Stock which (i) in the case of
shares of Stock acquired upon exercise of an option under any compensation plan
maintained by the Company, have been owned by the Grantee for more than six
(6) months on the date of surrender, and (ii) have a Fair Market Value on the
date of surrender equal to the Option Price of the exercised Option shares;

 

13

--------------------------------------------------------------------------------


 

          (iv)  with the approval of the Administrator, shares of Restricted
Stock (issued under the Plan or any other compensation plan maintained by the
Company) held by the Grantee for at least 6 months prior to exercise of the
Option, each valued at the Fair Market Value of a share of Stock on the date of
exercise;

           (v)  delivery of a properly executed exercise notice together with
such other documentation as the Administrator and a broker, if applicable, shall
require to effect an exercise of the Option and delivery to the Company of the
sale or loan proceeds required to pay the exercise price (a “Cashless
Exercise”); or

          (vi)  any combination of the foregoing methods of payment

In the discretion of the Administrator and to the extent permitted by law,
payment may also be made in accordance with Section 10.

Notwithstanding the foregoing, an Option may not be exercised by tender to the
Company, or attestation to the ownership, of shares of Stock to the extent such
tender or attestation would constitute a violation of the provisions of any law,
regulation or agreement restricting the redemption of the Company’s Stock. The
Company reserves, at any and all times, the right, in the Company’s sole and
absolute discretion, to establish, decline to approve or terminate any program
or procedures for the exercise of Options by means of a Cashless Exercise.

If Restricted Stock (“Tendered Restricted Stock”) is used to pay the Option
Price for Stock subject to an Option, then the Administrator may, but need not,
specify that (i) all the shares of Stock acquired on exercise of the Option
shall be subject to the same restrictions as the Tendered Restricted Stock,
determined as of the date of exercise of the Option, or (ii) a number of shares
of Stock acquired on exercise of the Option equal to the number of shares of
Tendered Restricted Stock shall, unless the Administrator provides otherwise, be
subject to the same restrictions as the Tendered Restricted Stock, determined as
of the date of exercise of the Option.

(b)    Exercise of Performance Units.

            (i)  Subject to Section 4(c)(ix) and such terms and conditions as
the Administrator may impose or as otherwise provided in any Award Agreement,
if, with respect to any performance unit, the minimum performance goals have
been achieved during the applicable Measuring Period, then such performance unit
shall be exercisable commencing on the later of (A) the first anniversary of the
Grant Date or (B) the first day after the end of the applicable Measuring
Period. Performance units shall be exercised by delivery to the Company of
written notice of intent to exercise a specific number of performance units;
provided, however, that performance units not identified with shares of Stock
subject to an Option or shares of Restricted Stock shall be deemed exercised on
the date on which they first become exercisable. Unless otherwise provided in
the applicable Award Agreement, the exercise of performance units which are
identified with shares of Stock subject to an Option or shares of Restricted
Stock shall result in the cancellation or forfeiture of such shares of Stock
subject to Option or shares of Restricted Stock, as the case may be, to the
extent of such exercise.

           (ii)  The benefit for each performance unit exercised shall be an
amount equal to the product of:

(A)   the Unit Value (as defined below) multiplied by

(B)   the Performance Percentage attained during the Measuring Period for such
performance unit.

 

14

--------------------------------------------------------------------------------


 

          (iii)  The Unit Value shall be, as specified by the Administrator:

(A)   a dollar amount, or

(B)   an amount equal to the Fair Market Value of a share of Stock on the Grant
Date.

          (iv)  The benefit upon the exercise of a performance unit shall be
payable as soon as is administratively practicable after the later of (A) the
date the Grantee exercises or is deemed to exercise such performance unit, or
(B) the date (or dates in the event to installment payments) as provided in the
applicable Award Agreement. Such benefit shall be payable in cash, except that
the Administrator may provide in the Award Agreement that benefits, with respect
to any particular exercise, may be paid wholly or partly in Stock.
Notwithstanding the foregoing, if the Administrator in its discretion determines
that the exercise of performance units would preclude the use of pooling of
interests accounting following a sale of the Company which is reasonably likely
to occur and that such preclusion of pooling would have a material adverse
effect on the sale of the Company, the Administrator, in its discretion, may
either unilaterally bar the exercise of performance units by canceling the
performance units prior to the Change of Control or cause the Company to pay the
performance units rights benefit in Stock if it determines that such payment
would not cause the transaction to be ineligible for pooling. If the Award
Agreement provides that the benefit may be paid wholly in Stock unless the
Administrator specifies at the time of exercise that the benefit shall be paid
partly or wholly in cash, the number of shares of Stock payable in lieu of cash
shall be determined by valuing the Stock at its Fair Market Value on the date
such benefit is to be paid.

(c)    Payment of Performance Shares.   Subject to Section 4(c)(ix), and such
terms and conditions as the Administrator may impose or as otherwise provided in
the Award Agreement, if, with respect to any performance share, the minimum
performance goals have been achieved during the applicable Measuring Period,
then the Company shall pay to the Grantee of such Award shares of Stock equal in
number to the product of the number of performance shares specified in the
applicable Award Agreement multiplied by the Performance Percentage achieved
during such Measuring Period, except to the extent that the Administrator in its
discretion determines that cash be paid in lieu of some or all of such shares of
Stock. The amount of cash payable in lieu of a share of Stock shall be
determined by valuing such share at its Fair Market Value on the business day
next preceding the date such cash is to be paid. Payments pursuant to this
Section 9(c) shall be made as soon as administratively practical after the end
of the applicable Measuring Period. Any performance shares with respect to which
the performance goals have not been achieved by the end of the applicable
Measuring Period shall expire.

(d)    Exercise of SARs.   Subject to Section 4(c)(ix), and such terms and
conditions as the Administrator may impose in the Award Agreement, each SAR
shall become exercisable as provided in the Award Agreement. Except as otherwise
specifically provided herein, a Tandem SAR will be exercisable only at the same
time and to the same extent and subject to the same conditions as the related
Option is exercisable. The exercise of a Tandem SAR will terminate the related
Option to the extent of the shares of Stock with respect to which the SAR is
exercised, and vice versa. An outstanding and exercisable SAR may be exercised
by transmitting to the Secretary of the Company (or other person designated for
this purpose by the Administrator) a written notice, which may be delivered
electronically in accordance with procedures established by the Administrator,
identifying the SAR that is being exercised, specifying the number of shares of
Stock covered by the exercise and containing such other information or
statements as the Administrator may require, and by satisfying any applicable
tax withholding obligations pursuant to Section 12. The Administrator may
establish such rules and procedures as it deems appropriate for the exercise of
SARs under the Plan. Upon the exercise of a SAR (or designated settlement date,
if applicable), the holder will be entitled to receive

 

15

--------------------------------------------------------------------------------


 

an amount, in cash and/or shares of Stock as determined by the Administrator,
equal to the product of (i) the number of shares of Stock with respect to which
the SAR is being exercised (or settled) and (ii) the difference between the Fair
Market Value of a share of Stock on the date the SAR is exercised (or settled)
and the base price per share of the SAR.

(e)    Special Rules for Section 16 Persons.   No Option, SAR, performance unit,
or performance share (if the benefit payable with respect to such performance
unit or performance share is to be determined by reference to the Fair Market
Value of the Stock on the date the performance unit or performance share is
exercised) shall be exercisable by a Section 16 Person during the first six
months after its Grant Date, except as exempted from Section 16 of the 1934 Act
under Rule 16a-2(d) under the 1934 Act or as may from time to time be permitted
by the Administrator.

(f)     Full Vesting upon Change of Control.   Except as otherwise provided in
this Plan or in the applicable Award Agreement, in the event of a Change of
Control, all unvested Awards shall become immediately vested and exercisable;
provided that the benefit payable with respect to any performance unit or
performance share with respect to which the Measuring Period has not ended as of
the date or such Change of Control shall be equal to the product of the Unit
Value multiplied successively by each of the following:

(1)    a fraction, the numerator of which is the number of months (including as
a whole month any partial month) that have elapsed since the beginning of such
Measuring Period until the date of such Change of Control and the denominator of
which is the number of months (including as a whole month any partial month) in
the Measuring Period; and

(2)    a percentage equal to the greater of the target percentage, if any,
specified in the applicable Award Agreement or the maximum percentage, if any,
that would be earned under the terms of the applicable Award Agreement assuming
that the rate at which the performance goals have been achieved as of the date
of such Change of Control would continue until the end of the Measuring Period.

10.    Loans and Guarantees.     The Administrator may:

(a)    allow a Grantee, other than a Section 16 Person, to defer payment to the
Company of all or any portion of (i) the Option Price of an Option, (ii) the
purchase price of a share of Restricted Stock, or (iii) any taxes associated
with a benefit hereunder which is not a cash benefit at the time such benefit is
so taxable, or

(b)    cause the Company to guarantee a loan from a third party to the Grantee,
other than a Section 16 Person, in an amount equal to all or any portion of such
Option Price, purchase price, or any related taxes.

Any such payment deferral or guarantee by the Company pursuant to this
Section 10 shall be on such terms and conditions as the Administrator may
determine, provided, that the interest rate applicable to any such payment
deferral shall not be more favorable to the Grantee than the terms applicable to
funds borrowed by the Company from time to time. Notwithstanding the foregoing,
a Grantee shall not be entitled to defer the payment of such Option Price,
purchase price or any related taxes unless the Grantee (i) enters into a binding
obligation to pay the deferred amount and (ii) except with respect to treasury
shares, pays upon exercise of an Option or grant of shares of Restricted Stock,
as the case may be, an amount equal to or greater than the Minimum Consideration
therefor. If the Administrator has permitted a payment deferral or caused the
Company to guarantee a loan pursuant to this Section 10, then the Administrator
may require the immediate payment of such deferred amount or the immediate
release of such guarantee upon the Grantee’s termination of employment or if the
Grantee sells or otherwise transfers the Grantee’s shares of Stock purchased
pursuant to such deferral or guarantee. The

 

16

--------------------------------------------------------------------------------


 

Administrator may at any time in its discretion forgive the repayment of any or
all of the principal of or interest on any such deferred payment obligation.

11.    Notification under Section 83(b).   The Administrator may, on the Grant
Date or any later date, prohibit a Grantee from making the election described
below. If the Administrator has not prohibited such Grantee from making such
election, and the Grantee, in connection with the grant or exercise of any
Option, the grant of any share of Restricted Stock, grant or vesting of any
Stock bonus, the vesting or sale of shares of Stock or at any other time as a
result of participation in the Plan, makes the election permitted under
Section 83(b) of the Code (i.e., an election to include in such Grantee’s gross
income in the year of transfer the amounts specified in Section 83(b) of the
Code), such Grantee shall notify the Company of such election within 10 days of
filing notice of the election with the internal Revenue Service, in addition to
any filing and notification required pursuant to regulations issued under the
authority of Section 83(b) of the Code.

12.    Mandatory Tax Withholding.

(a)    Whenever under the Plan, cash or shares of Stock are to be delivered upon
exercise or payment of an Award or upon a share of Restricted Stock becoming
nonforfeitable, or any other event with respect to rights and benefits
hereunder, the Company shall be entitled to require as a condition of payment or
delivery (i) that the Grantee remit an amount sufficient to satisfy all federal,
state, and local tax withholding requirements related thereto, (ii) the
withholding of such sums from compensation otherwise due to the Grantee or from
any shares of Stock due to the Grantee under the Plan or (iii) any combination
of the foregoing.

(b)    If any disqualifying disposition described in Section 6(c)(vi) is made
with respect to shares of Stock acquired under an Incentive Stock Option granted
pursuant to the Plan or any election described in Section 11 is made, then the
person making such disqualifying disposition or election shall remit to the
Company an amount sufficient to satisfy all federal, state, and local tax
withholding requirements thereby incurred; provided that, in lieu of or in
addition to the foregoing, the Company shall have the right to withhold such
sums from compensation otherwise due to the Grantee or from any shares of Stock
due to the Grantee under the Plan.

(c)    In making any Award the Administrator may elect to pay, as a cash bonus,
the amount of the tax owed by the Grantee up to a maximum of thirty (30%)
percent of the Fair Market Value of the Award.

13.    Elective Share Withholding.

(a)    Subject to Section 13(b), and with the consent of Administrator, the
giving of which shall be within the Administrator’s sole discretion, a Grantee
may elect the withholding (“Share Withholding”) by the Company of a portion of
the shares of Stock otherwise deliverable to such Grantee upon the exercise or
payment of an Award or upon a share of Restricted Stock becoming nonforfeitable
(each a “Taxable Event”) having a Fair Market Value equal to:

            (i)  the minimum amount necessary to satisfy required federal,
state, or local tax withholding liability attributable to the Taxable Event; or

                (ii)           with the Administrator’s prior approval, a
greater amount, not to exceed the estimated total amount of such Grantee’s tax
liability with respect to the Taxable Event.

 

17

--------------------------------------------------------------------------------


 

(b)    Each Share Withholding election by a Grantee shall be subject to the
following restrictions:

            (i)  any Grantee’s election shall be subject to the Administrator’s
right to revoke such election of Share Withholding by such Grantee at any time
before the Grantee’s election if the Administrator has reserved the right to do
so in the Award Agreement:

           (ii)  if the Grantee is a Section 16 Person, such Grantee’s election
shall be subject to the disapproval of the Administrator at any time, whether or
not the Administrator has reserved the right to do so;

          (iii)  the Grantee’s election must be made before the date (the “Tax
Date”) on which the amount of tax to be withheld is determined;

          (iv)  the Grantee’s election shall be irrevocable;

           (v)  a Section 16 Person may not elect Share Withholding within six
months after the grant of the related Option (except if the Grantee dies or
incurs a Disability before the end of the six-month period); and

          (vi)  except to the extent such condition may be waived by the
securities law counsel to the Company, a Section 16 Person must elect Share
Withholding either six months before the Tax Date or during the 10-business day
period beginning on the third business day after the release of the Company’s
quarterly or annual statement of financial results.

14.    Termination of Continuous Status as an Employee or Consultant.   Except
as otherwise provided in this Plan or by the Administrator in the Award
Agreement or otherwise:

(a)    For Cause.   If a Grantee has a termination of Continuous Status as an
Employee or Consultant for Cause,

            (i)  the Grantee’s shares of Restricted Stock that are forfeitable
shall thereupon be forfeited, subject to the provisions of
Section 6(d)(iv) regarding repayment of certain amounts to the Grantee; and

           (ii)  any unexercised Option, SAR, performance unit or performance
share shall thereupon terminate.

(b)    On Account of Death or Disability.   If a Grantee has a termination of
Continuous Status as an Employee or Consultant on account of the Grantee’s death
or Disability, then, except as otherwise provided in the Award Agreement,

            (i)  the Grantee’s shares of Restricted Stock that were forfeitable
shall thereupon become nonforfeitable;

           (ii)  any unexercised Option, or SAR, whether or not exercisable on
the date of such termination of Continuous Status as an Employee or Consultant
on account of death or Disability may be exercised, in whole or in part, at any
time within twelve (12) months after such termination of Continuous Status as an
Employee or Consultant by the Grantee, or after the Grantee’s death, by (A) his
personal representative or by the person to whom the Option is transferred by
will or the applicable laws of descent and distribution, (B) the Grantee’s
beneficiary designated in accordance with Sections 6(c)(vii) or 8, or (C) the
then-acting trustee of the trust described in Section 8; and

          (iii)  any unexercised performance unit or performance share may be
exercised in whole or in part, at any time within 180 days after such
termination of Continuous Status as an Employee or Consultant on account of
death or Disability by the Grantee or, after the Grantee’s death, by (A) his
personal representative or by the person to whom the performance unit or
performance

 

18

--------------------------------------------------------------------------------


 

share is transferred by will or the applicable laws of descent and distribution,
(B) the Grantee’s beneficiary designated in accordance with Section 8, or
(C) the then-serving trustee or the trust described in Section 8; provided that
the benefit payable with respect to any performance unit or performance share
with respect to which the Measuring Period has not ended as of the date of such
termination of Continuous Status as an Employee or Consultant on account of
death or Disability shall be equal to the product of the Unit Value multiplied
successively by each of the following:

(1)    a fraction, the numerator of which is the number of months (including as
a whole month any partial month) that have elapsed since the beginning of such
Measuring Period until the date of such termination of Continuous Status as an
Employee or Consultant and the denominator of which is the number of months
(including as a whole month any partial month) in the Measuring Period; and

(2)    a percentage determined in the discretion of the Committee that would be
earned under the terms of the applicable Award Agreement assuming that the rate
at which the performance goals have been achieved as of the date of such
termination  of Continuous Status as an Employee or Consultant would continue
until the end of the Measuring Period, or, if the Administrator elects to
compute the benefit after the end of the Measuring Period, the Performance
Percentage, as determined by the Administrator, attained during the Measuring
Period for the performance unit or performance share.

(c)    Any Other Reason.   If a Grantee has a termination of Continuous Status
as an Employee or Consultant for a reason other than for Cause, death, or
Disability,

            (i)  the Grantee’s shares of Restricted Stock, to the extent
forfeitable on the date of the Grantee’s termination of Continuous Status as an
Employee or Consultant shall be forfeited on such date;

           (ii)  any unexercised Option or SAR, in either case to the extent
exercisable on the date of the Grantee’s termination of Continuous Status as an
Employee or Consultant, may be exercised in whole or in part, not later than the
90th day following the Grantee’s termination of Continuous Status as an Employee
or Consultant; provided, however, that (A) if such 90th day is not a business
day, such Option or SAR may be exercised not later than the first business day
following such 90th day and (B) if the Grantee has entered into an agreement
with the Company not to sell any shares of Stock (or the capital stock of a
successor to the Company) for a specified period following the consummation of a
business combination between the Company and another corporation or entity (the
“Specified Period”), such Option may be exercised in whole or in part until the
later of such 90th day following the termination of the Grantee’s Continuous
Status as an Employee or Consultant or 10 business days following the expiration
of the Specified Period; and

          (iii)  the Grantee’s performance units and performance shares shall
become non- forfeitable and may be exercised in whole or in part within 90 days
after termination of Continuous Status as an Employee or Consultant, but only if
and to the extent determined by the Administrator or as set forth in the Award
Agreement.

(d)    Change of Status.   Notwithstanding the foregoing, in the event of a
Grantee’s change of status from Employee to Consultant (or from Consultant to
Employee), there shall not be a termination of the individual’s Awards provided,
however, any Incentive Stock Option granted to an Employee shall automatically
convert to a Nonstatutory Stock Option on the 91st day following such change of
status.

 

19

--------------------------------------------------------------------------------


 

(e)    Extension of Term.   In the event of termination of the Grantee’s
Continuous Status as an Employee or Consultant other than for Cause, the term of
any Award (whether or not exercisable on the date of the Grantee’s termination
of Continuous Status as an Employee or Consultant) which by its terms would
otherwise expire after the Grantee’s termination of Continuous Status as an
Employee or Consultant but prior to the end of the period following the
Grantee’s termination of Continuous Status as an Employee or Consultant
described in Sections 14(b), (c) and (d) above for exercise of Awards may, in
the discretion of the Administrator, be extended so as to permit any unexercised
portion thereof to be exercised at any time within such period. The
Administrator may further extend the period of exercisability to permit any
unexercised portion thereof to be exercised with a specified period provided by
the Administrator. However, in no event may the term of any Award expire more
than 10 years after the Grant Date of such Award.

15.    Equity Incentive Plans of Foreign Subsidiaries.   The Administrator may
authorize any foreign Subsidiary, if any, to adopt a plan for granting Awards
(“Foreign Equity Incentive Plan’’). All Awards granted under such Foreign Equity
Incentive Plans shall be treated as grants under the Plan. Such Foreign Equity
Incentive Plans shall have such terms and provisions as the Administrator
permits not inconsistent with the provisions of the Plan and which may be more
restrictive than those contained in the Plan. Awards granted under such Foreign
Equity Incentive Plans shall be governed by the terms of the Plan except to the
extent that the provisions of the Foreign Equity Incentive Plans are more
restrictive than the terms of the Plan, in which case such terms of the Foreign
Equity Incentive Plans shall control.

16.    Substituted Awards.   Subject to Section 18 and Section 25, if the
Administrator cancels any Award (granted under this Plan or any plan of any
entity acquired by the Company or any of its Subsidiaries), and a new Award is
substituted therefor, then the Administrator may determine the terms and
conditions of such new Award; provided that (a) the Option Price of any new
option shall not be less than 100% of the Fair Market Value of a share of Stock
on the date of grant of the new Award; (b) no Award shall be canceled without
the consent of the Grantee if the terms and conditions of the new Award to be
substituted are not at least as favorable as the terms and conditions of the
Award to be cancelled (and the Grant Date of the new Award shall be the date on
which such new Award is granted); and (c) no new Award may be granted if the
grant of such new Award would constitute a “repricing,” under Section 25(g),
unless approved by the stockholders.

17.    Securities Law Matters; Postponement of Exercise or Payout.

(a)    If the Administrator deems it necessary to comply with the Securities Act
of 1933, the Administrator may require a written investment intent
representation by the Grantee and may require that a restrictive legend be
affixed to certificates for shares of Stock.

(b)    The Administrator may postpone any grant, exercise or vesting of an Award
hereunder for such time as the Administrator in its sole discretion may deem
necessary in order to permit the Company (i) to effect, amend or maintain any
necessary registration of the Plan or the shares of Stock issuable upon the
grant or exercise of any Award under the securities laws, (ii) to permit any
action to be taken in order to (A) list such shares of Stock or other shares of
stock of the Company on a stock exchange if such shares of Stock or other shares
of stock of the Company are not then listed on such exchange or (B) comply with
restrictions or regulations incident to the maintenance of a public market for
such shares of Stock or other shares of stock of the Company, including any
rules or regulations of any stock exchange on which the shares of Stock or other
shares of stock of the  Company are listed, (iii) to determine that such shares
of Stock in the Plan are exempt from such registration or that no action of the
kind referred to in (ii)(B) above needs to be taken, (iv) to comply with any
other applicable law, including without limitation, securities laws, (v) during
any such time the Company or any Subsidiary is prohibited from doing any of such
acts under applicable law, including without limitation, during the course of an
investigation of the Company or any Subsidiary, or under any

 

20

--------------------------------------------------------------------------------


 

contract, loan agreement or covenant or other agreement to which the Company or
any Subsidiary is a party, or (vi) to otherwise comply with any prohibition on
such acts or payments during  any applicable blackout period; and the Company
shall not be obligated by virtue of any terms and conditions of any applicable
Award Agreement or any provision of the Plan to recognize the grant, exercise or
vesting of any Award or to grant, sell or issue shares of Stock or make any such
payments in violation of the securities laws or the laws of any government
having jurisdiction thereof or any of the provisions hereof. Any such
postponement shall not extend the term of an Award and neither the Company nor
its directors and officers nor the Administrator shall have any obligation or
liability to any Participant or to any other person with respect to shares of
Stock or payments as to which the Award shall lapse because of such
postponement.

18.    Code Section 162(m).

(a)    To comply with Section 162(m) of the Code, the number of shares for which
Awards may be granted to any Grantee in any calendar year, or “earned” by any
Grantee under any performance-based award during any calendar year, shall not
exceed 500,000 as such number may be adjusted in accordance with Section 24 of
this Plan. If an equity Award under the Plan is canceled, the Stock otherwise
issuable pursuant thereto shall continue to be counted against the maximum
number of shares of Stock which may be covered by grants or sales under this
Plan to any one individual in any calendar year and any Stock issuable pursuant
to any replacement Option, SAR, Stock sale or other equity Award also shall
count against such maximum limit.

(b)    If the Company determines that compensation payable under the Plan is
subject to the Code Section 162(m) limitation on deduction and if the Company
determines that a particular Award should qualify as performance based
compensation so as to be exempt from the deduction limitation, the following
provisions to the extent applicable shall apply with respect to such grant:

            (i)  The Option Price for any Option and the exercise price for any
SAR shall equal 100% of the Fair Market Value of the Stock on the Grant Date.

           (ii)  The performance units or performance shares awarded under the
Plan to any Grantee for any Measuring Period shall not have a value in excess of
the Grantee’s base annual salary in effect at the time of the grant of the Award
multiplied by the number of years in the Measuring Period. The Performance
Percentage with respect to performance units and performance shares attained
during the Measuring Period for such performance units or performance shares
shall not exceed 150%.  The value of any stock bonuses awarded to a Grantee for
each calendar year shall not exceed the Grantee’s base annual salary in effect
for such year. The value of performance shares and stock bonuses awarded under
the Plan to any Grantee for purposes of the limitations contained in this
subparagraph shall be determined by valuing the Stock at its Fair Market Value
on the date the performance shares or stock bonuses are granted.

          (iii)  The performance goals and the amount of compensation under the
goals applicable to the grant of any performance unit, performance share, stock
bonus or other performance-based Award shall be determined as provided in
Section 6(e) hereof.

          (iv)  The Administrator with respect to any person covered by
Section 162(m) shall be comprised solely of two or more outside directors as
defined for purposes of the regulations under Code Section 162(m).

19.    Funding.   Benefits payable under the Plan to any person shall be paid
directly by the Company. The Company shall not be required to fund, or otherwise
segregate assets to be used for payment of benefits under the Plan.

 

21

--------------------------------------------------------------------------------


 

20.    No Employment Rights.   Neither the establishment of the Plan, nor the
granting of any Award shall be construed to (a) give any Grantee the right to
remain employed by the Company or any of its Subsidiaries or to any benefits not
specifically provided by the Plan or (b) in any manner modify the right of the
Company or any of its Subsidiaries to modify, amend, or terminate any of its
employee benefit plans.

21.    Rights as a Stockholder.   A Grantee shall not, by reason of any Award
(other than Restricted Stock) have any right as a stockholder of the Company
with respect to the shares of Stock which may be deliverable upon exercise or
payment of such Award until such shares have been delivered to him. Shares of
Restricted Stock held by a Grantee or held in escrow by the Secretary of the
Company shall confer on the Grantee all rights of a stockholder of the Company,
except as otherwise provided in the Plan or in any Award Agreement. The
Administrator at the time of grant of Restricted Stock, may permit or require
the payment of cash dividends thereon to be deferred and, if the Administrator
so determines, reinvested in additional Restricted Stock to the extent shares
are available under Section 3 or otherwise reinvested. Stock dividends and
deferred cash dividends issued with respect to Restricted Stock shall be subject
to the same restrictions and other terms as apply to the shares with respect to
which such dividends are issued. The Administrator may provide for crediting to
and payment of interest on deferred cash dividends.

22.    Nature of Payments.   Any and all grants, payments of cash, or deliveries
of shares of Stock hereunder shall constitute special incentive payments to the
Grantee and shall not be taken into account in computing the amount of salary or
compensation of the Grantee for the purposes of defining any pension,
retirement, death or other benefits under (a) any pension, retirement,
profit-sharing, bonus, life insurance or other employee benefit plan of the
Company or any of its Subsidiaries or (b) any agreement between the Company or
any Subsidiary, on the one hand, and the Grantee, on the other hand, except as
such plan or agreement shall otherwise expressly provide.

23.    Non-uniform Determinations.   The Administrator’s determinations under
the Plan need not be uniform and may be made by the Administrator selectively
among persons who receive, or are eligible to receive, Awards (whether or not
such persons are similarly situated). Without limiting the generality of the
foregoing, the Administrator shall be entitled, among other things, to make
non-uniform and selective determinations, to enter into non-uniform and
selective Award Agreements as to (a) the identity of the Grantees, (b) the terms
and provisions of Awards, and (c) the treatment, under Section 14, of
terminations of Continuous Status as an Employee or Consultant. Notwithstanding
the foregoing, the Administrator’s interpretation of Plan provisions shall be
uniform as to similarly situated Grantees.

24.    Adjustments.

(a)    the aggregate number of shares of Stock issuable pursuant to the Plan and
the exercise of Incentive Stock Options, the maximum number of shares with
respect to which Options, SARs or other equity Awards may be granted to or
earned by any Grantee in any calendar year, the number of shares of Stock and
the exercise price per share covered by each outstanding Option, the number of
shares of Stock and the base price per share covered by each outstanding SAR,
the number of shares of Stock covered by each outstanding performance unit or
performance share or other-equity-based Award, and any per-share base or
purchase price or target market price included in the terms of any such Award
and related terms shall all be adjusted proportionately or as otherwise
appropriate to reflect any increase or decrease in the number of issued shares
of Stock resulting from a split-up or consolidation of shares or any like
capital adjustment, or the payment of any stock dividend, and/or to reflect a
change in the character or class of shares covered by the Plan arising from a
readjustment or recapitalization of the Company’s capital stock.

(b)    if the stockholders of the Company receive capital stock of another
corporation (“Exchange Stock”) in exchange for their shares of Stock in any
transaction involving a merger (other than a merger of the Company in which the
holders of Stock immediately prior to the merger have the same proportionate
ownership of common stock in the surviving corporation immediately after the
merger),

 

22

--------------------------------------------------------------------------------


 

consolidation, acquisition of property or stock, separation or reorganization
(other than a mere reincorporation or the creation of a holding company) (an
“Exchange Transaction”), all outstanding Options shall be converted into Options
to purchase shares of Exchange Stock and all outstanding SARs shall be converted
into SARs relating to shares of Exchange Stock unless the Board, in its sole
discretion, determines that all such Options and/or SARs shall instead
terminate, in which case the Company shall notify the Option holders and SAR
holders in writing or electronically, at least fifteen (15) days prior to the
consummation of the Exchange Transaction, that the Option and SAR holders shall
have the right, contingent upon the occurrence of the Exchange Transaction, to
exercise all of his or her outstanding Options and SARs in full (whether or not
the vesting conditions, if any, set forth in the related Option and SAR Award
Agreements have been satisfied) for the period specified in the notice (but in
any case not less than fifteen days from the date of such notice); provided
that, if the Exchange Transaction does not take place within the specified
period in the notice for any reason whatsoever, the notice and any exercise
pursuant thereto shall be null and void. The amount and exercise or base price
of converted Options and SARs shall be determined by adjusting the amount and
price of the Options and SARs granted hereunder in the same proportion as used
for determining the number of shares of Exchange Stock the holders of the Stock
receive in such merger, consolidation, acquisition or property or stock,
separation or reorganization. To the extent provided in Section 9(f), the
converted Options and SARs shall be fully vested whether or not the vesting
requirements set forth in the Option or SAR Agreement have been satisfied. The
Board, acting in its discretion, but subject to Section 9(f), may provide for
cash settlement and/or make such other adjustments to the terms of any other
outstanding Award as it deems appropriate in the context of an Exchange
Transaction, taking into account the manner in which outstanding Options and
SARs are being treated.

(c)    in the event of any adjustment in the number of shares covered by any
Award pursuant to the provisions hereof, any fractional shares resulting from
such adjustment will be disregarded and each such Award will cover only the
number of full shares resulting from the adjustment.

(d)    All adjustments under this Section 24 shall be made by the Administrator
or the Board as applicable, and such determinations as to what adjustments shall
be made, and the extent thereof, shall be final, binding and conclusive. Unless
the Grantee of an Option agrees otherwise, any change or adjustment to an
Incentive Stock Option shall be made in such a manner so as not to constitute a
“modification” as defined in Section 424(h) of the Code and so as not to cause
the Option holder’s Incentive Stock Option issued hereunder to fail to continue
to qualify as an Incentive Stock Option.

25.    Amendment of the Plan.   The Board may from time to time in its
discretion amend or modify the Plan without the approval of the stockholders of
the Company, except that:

(a)    The number of shares of Stock which may be reserved for issuance under
the Plan shall not be increased except as provided in Section 24 above without
stockholder approval;

(b)    The types of grants and sales that may be made under the Plan may not be
expanded without stockholder approval;

(c)    The Option price per share of Stock subject to Incentive Stock Options
may not be fixed at less than 100% of the Fair market Value of a share of Stock
on the date the Option is granted and the other provisions of Section 6(c) may
not be changed;

(d)    The expiration date of this Plan may not be extended;

(e)    The maximum period of ten (10) years during which the Awards may be
exercised may not be extended;

 

23

--------------------------------------------------------------------------------


 

(f)     The class of persons eligible to receive grants under the Plan as set
forth in Section 5 shall not be changed without stockholder approval; and

(g)    The benefits to eligible participants may not be materially increased,
including any change in the Plan or any Award Agreement to permit a repricing
under generally accepted accounting principles, or decrease in the exercise
price of outstanding equity-based Awards or to reduce the price at which Stock
may be purchased (pursuant to any Option or other equity-based Award) without
stockholder approval.

Except as otherwise provided in this Plan, in no event may action by the Board
or stockholders to amend this Plan alter or impair the rights of a then existing
Grantee, without the Grantee’s consent, under any Award previously granted to
such Grantee hereunder.

26.    Deferred Compensation.   No deferral of compensation (as defined under
Code Section 409A or guidance thereto) is intended under this Plan. If any Award
would be considered deferred compensation as defined under Code Section 409A and
if this Plan fails to meet the requirements of Code Section 409A with respect to
such Award, then notwithstanding any provision in the Plan to the contrary, such
Award shall be null and void. However, the Committee may permit deferrals of
compensation pursuant to the terms of a participant’s Award Agreement, a
separate plan or a subplan which meets the requirements of Code Section 409A and
any related guidance. Additionally, to the extent any Award is subject to Code
Section 409A, notwithstanding any provision in the Plan to the contrary, the
Plan does not permit any distribution pursuant to such Award, or any
acceleration or delay of the time or schedule of any distribution related to
such Award, except as permitted by and in compliance with Code Section 409A, the
regulations thereunder, and/or the Secretary of the United States Treasury.

27.    Termination of the Plan.   The Plan shall terminate on the tenth (10th)
anniversary of the Effective Date or at such earlier time as the Board may
determine. Any termination. whether in whole or in part, shall not affect any
Award then outstanding under the Plan.

28.    No Illegal Transactions. The Plan and all Awards granted pursuant to it
are subject to all laws and regulations of any governmental authority which may
be applicable thereto; and notwithstanding any provision of the Plan or any
Award, Grantees shall not be entitled to exercise Awards or receive the benefits
thereof and the Company shall not be obligated to deliver any Stock or pay any
benefits to a Grantee if such exercise, delivery, receipt or payment would
constitute a violation by the Grantee or the Company of any such law or
regulation.

29.    Controlling Law.   The law of Illinois, except its law with respect to
choice of law, shall be controlling in all matters relating to the Plan.

30.    Severability.   If all or any part of the Plan is declared by any court
or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not serve to invalidate any portion of the Plan not declared to
be unlawful or invalid. Any Section or part of a Section so declared to be
unlawful or invalid shall, if possible, be construed in a manner which will give
effect to the terms of such Section or part of a Section to the fullest extent
possible while remaining lawful and valid.

 

24

--------------------------------------------------------------------------------

 